Citation Nr: 0727975	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon rating decisions of the Department of 
Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO).  In pertinent part, a June 2002, rating decision denied 
a claim of entitlement to service connection for pes planus, 
and a September 2006 rating decision denied a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

In May 2007, the veteran appeared at a travel Board hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for disabilities of the right 
shoulder, right upper extremity, the cervical spine, 
pseudofolliculitis barbae, and major depression, with a 
combined disability evaluation of 80 percent.  The veteran 
also seeks service connection for bilateral pes planus.  

The veteran underwent VA examinations in January 2006 and 
March 2006 for the purpose of obtaining an opinion as to 
whether he has been rendered unemployable by virtue of his 
service-connected disabilities.  The examiners essentially 
concluded that the veteran could obtain effective sedentary 
employment of a simple nature in a loosely supervised 
environment with accommodations involving the limited use of 
his right hand.  

Subsequent to the foregoing examination, additional evidence 
was associated with the claims file indicating that the 
veteran's disability picture with respect to employability 
may have changed significantly.  For example, an August 2006 
decision of the Social Security Administration (SSA) found 
the veteran to be disabled for SSA purposes.  Further, a July 
2007 letter from a private physician indicated that after a 
review of the veteran's records and previous evaluations, it 
appeared that it would be difficult for the veteran to find 
gainful employment that is accommodating to his disabilities.  
Pertinent regulation, 38 C.F.R. § 4.16(a), provides that 
"Marginal employment shall not be considered substantially 
gainful employment."

With respect to the claim for service connection for 
bilateral pes planus, at the May 2007 travel Board hearing 
the veteran testified that since he had no pain or problems 
with his feet prior to service, he did not know that he had 
pes planus until he had his induction examination.  He 
further testified that his 9 years of military service was 
characterized by continuous problems with his feet.  The 
veteran's claim has been denied based upon a finding that it 
pre-existed service and was not aggravated therein.  In 
arriving at that conclusion, the RO relied upon the opinion 
found in the report of an August 2006 VA examination that the 
veteran's pre-existing pes planus was more likely aggravated 
by one year of post-service employment with the postal 
service versus his 9 years of active service.  Given the 
veteran's credible testimony regarding his problems with his 
feet in service, and absence of any cogent rationale for the 
examiner's opinion, additional VA examination is warranted.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2006) provides further 
that "It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for further 
examination is required for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007).

Accordingly, this case is REMANDED for the following:

1.  Arrange for a VA examination of the 
veteran by an appropriate medical 
professional, including on a fee basis if 
necessary, to determine the exact nature 
and extent of severity of the veteran's 
bilateral pes planus.  All indicated 
tests and studies should be performed.  

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies must be 
conducted.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (at least 50 percent probability) 
that the pathology associated with the 
veteran's bilateral pes planus increased 
beyond its natural progression during the 
veteran's period of service, resulting in 
a greater current disability than would 
be expected but for that increase in 
pathology associated with that period of 
service.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Arrange for a VA examination of the 
veteran by an appropriate medical 
professional, including on a fee basis if 
necessary, to determine the exact nature 
and extent of severity of the veteran's 
service-connected disabilities and their 
effect on the veteran's employability.  

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  

The examiner should review the claims 
file and take a detailed history 
regarding the veteran's education, 
employment, and vocational attainment.  
All necessary tests and studies, 
including appropriate orthopedic, 
neurological, and psychological studies 
(if determined to be necessary by the 
examiner to assess the level of 
impairment), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's service-connected disabilities.  
The report of examination should contain 
a detailed account of all manifestations 
of the service-connected disabilities 
found to be present.  The examiner must 
also comment on the extent to which 
depression affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric score assigned, should be 
included.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (greater than 50 percent probability) 
that the veteran's service-connected 
disabilities collectively render him 
unable to secure or follow substantially 
gainful employment.  (The veteran's 
service-connected disabilities involve 
the right shoulder, the right upper 
extremity, the cervical spine, 
pseudofolliculitis barbae, and major 
depression.)  The opinion should take 
into account the veteran's employment 
history, and his educational and 
vocational attainment.  The report of 
examination must include a complete 
rationale for all opinions expressed.

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, adjudicate the veteran's 
claims of entitlement to service 
connection for bilateral pes planus, and 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case (SSOC) and allow a reasonable period 
of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


